Citation Nr: 1816880	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to initial disability ratings in excess of 10 percent for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1985, January 1991 to April 1991, and from January 2004 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) from June 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The RO denied service connection for sinusitis and granted service connection for left wrist carpal tunnel in its June 2012 rating decision.  The Veteran submitted a VA Form 21-526EZ in May 2013 claiming entitlement to service connection for sinusitis, right wrist carpal tunnel, and left knee condition, as well as entitlement to an increased rating for left wrist carpal tunnel and right knee condition, the latter of which is not currently under appeal.  As the May 2013 claim was submitted within a year of the June 2012 rating decision, the Board will consider the May 2013 claim as a notice of disagreement with the denial of service connection for sinusitis, and as a claim for an initial increase for the left wrist carpal tunnel.  See 38 C.F.R. § 3.156 (b) (2017).   

The Board also notes the Veteran requested a Board hearing by videoconference in his June 2014 VA Form 9.  However, he withdrew this request in correspondence received in August 2017.  As such the hearing request is withdrawn.  See 38 C.F.R. § 20.702 (e).

The issues of entitlement to service connection for a left knee condition, and entitlement to increased ratings for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran does not have a current diagnosis of sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in December 2010, November 2011 letters, and prior to the June 2012 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in December 2011 and August 2013.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts he is entitled to service connection for sinusitis, which he claims was incurred in active duty. 

The June 2012 and August 2013 rating decisions denied the Veteran's claim on the basis that there is no current diagnosis of sinusitis.  Thus, the first issue to determine is whether he has a current diagnosis of sinusitis. 

In that regard, the Board notes the Veteran underwent two VA examinations in December 2011 and August 2013, respectively.  During the December 2011 examination, sinus x-rays were taken and appeared to be within normal limits.  The examiner concluded that no diagnosis could be rendered as there was no pathology of sinusitis upon examination and x-rays.  During the August 2013 examination, the Veteran presented no findings, signs, or symptoms attributable to chronic sinusitis.  Additionally, no sinuses were affected during the examination.  The examiner concluded that while the Veteran was diagnosed with chronic sinusitis during service, the condition cleared and there was no present diagnosis of the condition.  

A review of the Veteran's medical treatment records does not show any treatment for chronic sinusitis after service.  Indeed, the available medical records do show a diagnosis of chronic sinusitis while the Veteran was in service.  However, neither the Veteran nor his representative has submitted evidence indicating he currently suffers from sinusitis. 

Given that there is no evidence of record indicating the Veteran presently has a sinus disability, the Board finds the Veteran does not meet the first element of his service connection claim.  As such, the Board need not consider the evidence regarding the other two elements of the claim and, therefore, finds the claim must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for sinusitis is denied. 


REMAND

Bilateral Carpal Tunnel 

With regard to the Veteran's claim for increased ratings for bilateral carpal tunnel, the Board notes the Veteran last underwent a VA examination for this condition in August 2013, more than five years ago.  In his December 2013 notice of disagreement, the Veteran stated the pain in his wrists had increased in severity and was now moderate, no longer mild.  As such, the Board must remand to obtain a new VA examination to assess the current severity of the Veteran's service-connected disability.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).


Left Knee Condition
 
As for the Veteran's claim of entitlement to service connection for a left knee condition, the Board notes the Veteran underwent a VA examination in August 2013 for this condition.  While the examiner noted the Veteran's diagnosis of left knee patellar-femoral syndrome and performed a physical examination which showed limited range of motion in the left knee, the examiner failed to provide a nexus opinion for the condition.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is warranted for a new examination. 

Additionally, the record shows the RO did not send a VCAA letter to the Veteran regarding the left knee condition and right carpal tunnel syndrome.  As such, the RO should also send appropriate notice to the Veteran.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  Afford the Veteran the opportunity to submit any additional evidence.  Documentation from prior employers could be helpful in deciding the claim. 

3.  Send appropriate notice to the Veteran regarding his left knee and right carpal tunnel claims.  

4.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his bilateral carpal tunnel syndrome.  The electronic records should be made available to the examiner for review before the examination.  

5.  Refer the claims file to an examiner, with sufficient experience or expertise to render the requested opinion.  Upon a review of the record, the physician should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition was incurred in, or otherwise related to, his military service.  Specifically, the examiner should consider the service treatment records that mention the Veteran's left knee was bothered during a fitness test run.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  

6.  Undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


